NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/US2018/054679 filed 15 October 2018 and provisional application no. 62/569,247 filed 06 October 2017.

REASONS FOR ALLOWANCE
Claims 1-9, 11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach all of the structural and functional limitations of the claimed invention, further in view of the claimed structure of the alignment beam.

The closest prior art of record includes Pretti (US 3,321,204).
Regarding independent claim 1, Pretti teaches a diving board stand comprising: a fulcrum base (rectangular plate 7) (Fig. 1); a fulcrum roller (fulcrum roller assembly 41) configured to be supported over the fulcrum base and movable on the fulcrum base (Figs. 1, 2; Col. 2, lines 39-46.); a rear anchor (anchor bar 71) for connecting the diving board stand to a rear end of a diving board (Fig. 1); and an alignment beam (guard rail 67) for connecting the fulcrum base to the rear anchor (see Fig. 1); wherein the fulcrum base comprises a first portion for attaching to the 
Pretti fails to teach wherein the rear anchor supports one end of the alignment beam.

Regarding independent claim 11, Pretti teaches a diving board stand comprising: a fulcrum base (rectangular plate 7) having opposite left and right side portions (Figs. 1, 2); a fulcrum roller (fulcrum roller assembly 41) configured to be supported over the fulcrum base and movable on the fulcrum base, the fulcrum roller having a left end portion and an opposite right end portion, the left end portion configured to be supported above the left side portion of the fulcrum base and the right end portion being configured to be supported above the right side portion of the fulcrum base (Figs. 1,2; Col. 2, lines 39-46.); a fulcrum carriage (fulcrum roller carriage assembly 21) for supporting the fulcrum roller on the fulcrum base (Fig. 2; Col. 2, lines 9-31); a rear anchor (anchor bar 71) for connecting the diving board stand to a rear end of a diving board, the rear anchor having opposite left and right side portions (Fig. 1); and a single alignment beam for connecting the fulcrum base to the rear anchor (see annotated Fig. 1 above); wherein: … the fulcrum base comprises vertically projecting rails (rails 11) (Figs. 1, 2); and the fulcrum carriage comprises guides (bearing rollers 35) for riding on the vertically projecting rails of the fulcrum base for guiding the fulcrum along the fulcrum base (Fig. 2; Col. 2, lines 20-23); and wherein the alignment beam has a front end portion received in the fulcrum base … and a rear end portion received in the rear anchor (Fig. 1).
Pretti fails to disclose wherein the rear anchor comprises hinges for hingedly securing a diving board to the rear anchor; and wherein the alignment beam has a front end portion received in the fulcrum base at a location spaced apart between the left and right side portions of the 

Regarding independent claim 13, Pretti teaches a diving board stand comprising: a fulcrum base (rectangular plate 7) having a front end portion and a rear end portion spaced apart along the longitudinal axis (Fig. 1 shows the rectangular plate 7 having a front end and a rear end.); a fulcrum roller (fulcrum roller assembly 41) configured to be supported over the fulcrum base and movable on the fulcrum base along the longitudinal axis (Figs. 1, 2; Col. 2, lines 39-46.); a rear anchor (anchor bar 71) for connecting the diving board stand to a rear end of a diving board, the rear anchor comprising a front end portion and a rear end portion spaced apart along the longitudinal axis (Fig. 1. The anchor bar 71 has a front end portion facing the front of the diving board assembly and a rear end portion facing the rear of the diving board assembly.); and an alignment beam for connecting the fulcrum base to the rear anchor, the alignment beam having a front end portion and a rear end portion spaced apart along the longitudinal axis (Fig. 1 shows a portion of the front end of the alignment beam and a portion of the rear end of the alignment beam.); wherein the rear end portion of the fulcrum base is configured to receive the front end portion of the alignment beam and the front end portion of the rear anchor is configured to receive the rear end portion of the alignment beam such that the fulcrum base defines a front end of the diving board stand, the rear anchor defines a rear end of the diving board stand, the front end portion of the alignment beam is spaced apart from the front end of the diving board stand toward the rear end of the diving board stand, and the rear end portion of the alignment beam is spaced apart from the rear end of the diving board stand toward the front end 
Pretti fails to teach wherein the alignment beam is supported on the fulcrum base and the rear anchor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784